Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground(s) that as below and this is not found persuasive with following reasons. 
(1) applicant argues group II being dependent on the claim 1 inherits the unity of invention of the claim 1. However, as described in the restriction requirement mailed on 04/20/2022 (and also in the current rejection), the claim 1 has been found not novel over prior arts. As a result, the dependent claims do not inherit unity of inventions just being dependent on the claim 1.  Furthermore, as explained in the restriction requirement, group I and II claims different detailed inventive concepts which do not share technical features other than the claim 1. 
(2) applicant further argues structures or purpose of the group III being similar to the group I and thus not represent independent or distinct inventions. 
However, as described in above and the restriction requirement, group III shares with group I and II only through the claim 1 which has been found known in the art. 
As a result, group III does not found hold unity of invention with group I and II. 
Furthermore, group III requires pluralities of individual structures than the group I or II which requires each different sectors of searches for each individual structure, such as ISM, coupler, detectors and resonators etc. 
The examiner found that the claim 24 being relatively parallel with the claim 1 and thus the claim 24 being included in the current examination. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 20190226335 hereinafter Lan) and in view of Bailey et al. (US 20130261010 hereinafter Bailey). 
As to claim 1, Lan teaches a sensor for sensing ion concentration (abstract) comprising:
a resonator (40 in FIG. 4A, which is a detailed description of 40 appeared in FIG. 4B, fiber resonator [0051]); 
an input coupler (44 in FIG. 4B and [0043]) coupled to the resonator to couple and configured to receive input light from a light source (FIG. 4B); 
an output coupler (404 in FIG. 4A) coupled to the resonator (40 FIG. 4A and 4B) and configured to transmit output light from the resonator ([0045]) to a detector (308 FIG. 4B) and 
an ion-selective membrane (ISM, ISE or ISFET, 310 a-n in FIG. 4B and [0046]) optically coupled to at least a portion of the resonator (40 in FIG. 4B), the output light being thereby indicative of the ion concentration of the specific ion proximate to the ISM ([0046]). 
However, Lan does not explicitly disclose a refractive index of the ISM being indicative of the ion concentration of a specific ion proximate to the ISM, a resonance condition of the resonator being based on the refractive index of the ISM.
Bailey teaches a refractive index of the ISM being indicative of the ion concentration of a specific ion ([0158]) proximate to the ISM ([0075], [0125], [0317] and [0327]), a resonance condition of the resonator (208 of FIG. 9) being based on the refractive index of the ISM ([0301]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Lan by having a refractive index of the ISM being indicative of the ion concentration of a specific ion proximate to the ISM, a resonance condition of the resonator being based on the refractive index of the ISM for the benefit including high detection sensitivity and scalability. 
Regarding claim 24, the claim calls for the method that corresponds to the system of claim 1. Since the combination of Lan and Bailey as discussed above meets the system of claim 24, the method practiced as recited for claim 24 is also met. 
As to claim 2, Lan when modified by Bailey teaches the sensor according to claim 1. 
However, Lan does not explicitly disclose a substrate, wherein the resonator is disposed on the substrate, wherein the substrate comprises a silicon base layer and a silicon dioxide overlayer.
Bailey teaches a substrate, wherein the resonator is disposed on the substrate, wherein the substrate comprises a silicon base layer and a silicon dioxide overlayer ([0071], [0076] and [0077]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Lan by having a substrate, wherein the resonator is disposed on the substrate, wherein the substrate comprises a silicon base layer and a silicon dioxide overlayer for the benefit including using well established semiconductor fabrication methods, which are extremely scalable, cost effective, and highly reproducible. Additionally, these devices may be easily fabricated and complications due to vibration are reduced. 
As to claim 4, Lan when modified by Bailey teaches the sensor according to claim 1. 
However, Lan does not explicitly disclose the resonator comprises at least one of: an epoxy-based negative photoresist, wherein the epoxy-based negative photoresist comprises SU-8 photoresist; silicon; and silicon nitride. 
Bailey teaches the resonator comprises at least one of: an epoxy-based negative photoresist, wherein the epoxy-based negative photoresist comprises SU-8 photoresist; silicon; and silicon nitride ([0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Lan by having the resonator comprises at least one of: an epoxy-based negative photoresist, wherein the epoxy-based negative photoresist comprises SU-8 photoresist; silicon; and silicon nitride for the benefit including using well established semiconductor fabrication methods, which are extremely scalable, cost effective, and highly reproducible. Additionally, these devices may be easily fabricated and complications due to vibration are reduced. 
As to claim 5, Lan when modified by Bailey teaches the sensor according to claim 1. 
However, Lan does not explicitly disclose the resonator comprises at least one of: a ring resonator, a racetrack resonator, a disk resonator, a photonic crystal cavity, and a Bragg grating cavity.
Bailey teaches the resonator comprises at least one of: a ring resonator, a racetrack resonator, a disk resonator, a photonic crystal cavity, and a Bragg grating cavity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Lan by having the resonator comprises a ring resonator for the benefit including providing optimal narrower linewidth when it needs by increasing the size of resonant cavity. 
As to claim 7, Lan when modified by Bailey teaches the sensor according to claim 1. 
Lan further teaches a waveguide coupled to the resonator, wherein the waveguide comprises the input coupler and output coupler ([0029] and [0044]).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Bailey and in further view of Klein (US 20180143145 hereinafter Klein). 
As to claim 3, Lan when modified by Bailey teaches the sensor according claim 1. 
However, Lan does not explicitly disclose the resonator comprises a high dielectric constant material. 
Klein teaches the resonator comprises a high dielectric constant material ([0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Lan by having the resonator comprises a high dielectric constant material for the benefit including optimized to be operable in a microwave or millimeter wave frequencies. 
As to claim 6, Lan when modified by Bailey teaches the sensor according to claim 1. 
However, Lan does not explicitly disclose the resonator is configured to support degenerate fundamental transverse electric (TE) and transverse magnetic (TM) modes.
Klein teaches the resonator is configured to support degenerate fundamental transverse electric (TE) and transverse magnetic (TM) modes ([0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sensor of Lan by having the resonator is configured to support degenerate fundamental transverse electric (TE) and transverse magnetic (TM) modes for the benefit including accurate first-order approximations of resonance shifts and linewidth changes when modifying the material. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPAT 7483144(Sanders) teaches resonant biological sensing.
USPAT 6493090 (Lading et al.) teaches ion selective sensing using Fabry Perot etalon cavity. 
JP H0663967 B2 teaches ion selective membrane cover and refractive index changing of the resonator use to sense concentration or abundance of the species. 


Allowable Subject Matter
Examiner’s search found that the structural combination of the ion-selective membrane coating integrally covering the resonator ring and the ISM coating and the resonator being unitedly placed on top of the substrate, as shown in the Figure 1B, being novel over prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886